United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.F., Appellant
and
DEPARTMENT OF THE NAVY, MARINE
CORPS AIR STATION, CAMP LEJEUNE,
Cherry Point, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-1227
Issued: December 21, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On May 31, 2018 appellant filed a timely appeal from a January 22, 2018 merit decision
of the Office of Workers’ Compensation Programs (OWCP) and a March 27, 2018 nonmerit
decision. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant has met his burden of proof to establish a back injury
in the performance of duty on September 19, 2017, as alleged; and (2) whether OWCP properly
denied his request for reconsideration of the merits of his claim under 5 U.S.C. § 8128(a).

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On September 25, 2017 appellant, then a 43-year-old firefighter/paramedic, filed a
traumatic injury claim (Form CA-1) alleging that on September 19, 2017 he sustained a herniated
disc while in the performance of duty. He asserted that he awoke on September 19, 2017 in the
dorm room of the fire station with a sore back. Appellant related, “I had performed mandatory
physical training the day before. I stood up out of bed and attempted a toe touch stretch. While
bending over to touch my toes I felt a pop in my back and felt a shooting nerve pain run down my
leg.” He related that he sought treatment at the emergency room and received a diagnosis of a
herniated disc. Appellant stopped work on September 19, 2017. The employing establishment
did not controvert the claim.
In an undated witness statement, S.V., a coworker, related that he saw appellant limping
the morning of September 19, 2017. Appellant told him that he had hurt his back after waking up
that morning.
Appellant was evaluated at the emergency department on September 20, 2017 for low back
pain.
In a September 26, 2017 report, Dr. Alan Schleier, an osteopath and Board-certified
physiatrist, obtained a history of appellant hearing a pop in his back and experiencing pain that
extended from appellant’s back into his right leg doing a physical training session at work.2 The
symptoms began when he performed an exercise that required forward flexion of the spine with
left rotation. Dr. Schleier diagnosed acute lumbar radiculopathy on the right side due to “an injury
at work involving mandatory physical training.”
In a September 29, 2017 statement, P.R., a coworker, advised that on the morning of
September 19, 2017 he found appellant lying on the ground. Appellant told him that he was
stretching to alleviate his back pain. P.R. asked appellant if the injury occurred as a result of the
physical training and appellant responded that he was “not sure.”
Dr. Schleier, in an October 18, 2017 progress report, advised that a magnetic resonance
imaging (MRI) scan study revealed an L4-5 disc protrusion impacting the L4 nerve root consistent
with appellant’s symptoms. He recommended pain management.
On October 18, 2017 Dr. Matthew J. Swiber, a Board-certified anesthesiologist, discussed
appellant’s history of pain in his back and right lower extremity after a September 19, 2017
employment injury. He indicated that the incident occurred during “high intensity physical
training. [Appellant] was performing a stretch, touching his toes. He felt a pop in his lower back.”
The pain increased that day into the following night and appellant sought treatment in the
emergency department. Dr. Swiber noted that an October 5, 2017 MRI scan study showed a disc
protrusion at L4-5 contacting the L4 nerve root.

2
On September 26, 2017 Dr. John R. Spellman, who specializes in sports medicine, advised that appellant could
resume work on that date with restrictions.

2

OWCP, in a December 6, 2017 development letter, notified appellant that it had paid a
limited amount of medical expenses as his injury appeared minor and was uncontroverted. It
advised that it was now formally adjudicating his traumatic injury claim. OWCP requested that
appellant provide additional factual and medical evidence, including a detailed statement
explaining how the injury occurred and a reasoned medical report addressing the causal
relationship between any diagnosed condition and the identified work incident.
In a January 6, 2018 response, appellant related that he was on a 48-hour work shift when
he awoke in his dorm room with back pain. He noted that he often experienced back pain after
sleeping on the beds at work. On September 19, 2017 appellant was sore from high intensity
physical training. When he tried to stretch his back he felt something pop and experienced
shooting pain and the inability to move his right foot. Appellant returned home, but his pain
increased and he sought medical treatment.
By decision dated January 22, 2018, OWCP denied appellant’s traumatic injury claim. It
found that he had not established that the event occurred as alleged, noting that the medical
evidence indicated that his pain began while he was performing physical training.
On February 28, 2018 appellant requested reconsideration. He submitted a February 12,
2018 report from Dr. Schleier. Dr. Schleier indicated that he had treated appellant for lumbar
radiculopathy on the right side beginning September 26, 2017. The symptoms began when
appellant woke up in the morning after physical training the prior day. Dr. Schleier diagnosed L4
radiculopathy on the right. He related, “It is my opinion that [appellant’s] current condition is
directly related to the physical training he participated in on the job as part of his job requirements.
This is evidenced by the lack of similar prior symptoms and the chronological onset of symptoms
in relat[ion] to appellant’s physical training.”
By decision dated March 27, 2018, OWCP denied appellant’s request for reconsideration
under 5 U.S.C. § 8128(a). It found that he had not raised an argument or submitted relevant new
evidence sufficient to warrant reopening his case for further merit review. OWCP noted that
Dr. Schleier’s report did not address the relevant issue of whether he had factually established the
occurrence of the September 19, 2017 employment incident.
On appeal appellant notes that OWCP denied his claim because his history of injury varied
with that on the medical reports. He relates that his injury occurred when he tried to touch his toes
after getting up. Appellant asserts that his physicians found that his injury occurred after physical
training and notes that he has submitted a medical report clarifying the history of injury and
causation.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was filed within the applicable time
limitation, that an injury was sustained while in the performance of duty as alleged, and that any
3

Supra note 1.

3

disability or specific condition for which compensation is claimed is causally related to the
employment injury.4 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.5
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established. There
are two components involved in establishing fact of injury. First, the employee must submit
sufficient evidence to establish that he or she actually experienced the employment incident at the
time, place, and in the manner alleged.6 Second, the employee must submit medical evidence to
establish that the employment incident caused a personal injury.7
An injury does not have to be confirmed by eyewitnesses in order to establish the fact that
an employee sustained an injury in the performance of duty, as alleged, but the employee’s
statements must be consistent with surrounding facts and circumstances and his or her subsequent
course of action.8 An employee has not met his or her burden of proof to establish the occurrence
of an injury when there are such inconsistencies in the evidence as to cast serious doubt upon the
validity of the claim.9 Such circumstances as late notification of injury, lack of confirmation of
injury, continuing to work without apparent difficulty following the alleged injury, and failure to
obtain medical treatment may, if otherwise unexplained, cast doubt on an employee’s statements
in determining whether a prima facie case has been established.10 However, an employee’s
statement regarding the occurrence of an employment incident is of great probative force and will
stand unless refuted by strong or persuasive evidence.11
ANALYSIS -- ISSUE 1
The Board finds that the case is not in posture for decision. Appellant alleged that he
sustained a herniated disc when he tried to stretch out his back on the morning of
September 19, 2017. He indicated that his back hurt when he woke up and that he had undergone
intense physical training, which included forward flexion of the lumbar spine, at work the previous
day. Appellant was on 48-hour duty, staying in the dorm of the fire station, at the time of the
alleged incident. OWCP denied his claim as it found that he had not established that the
September 19, 2017 employment incident occurred, as alleged.

4

See E.B., Docket No. 17-0164 (issued June 14, 2018); Alvin V. Gadd, 57 ECAB 172 (2005).

5

See P.S., Docket No. 17-0939 (issued June 15, 2018); Ellen L. Noble, 55 ECAB 530 (2004).

6

See V.J., Docket No. 18-0452 (issued July 3, 2018); Bonnie A. Contreras, 57 ECAB 364 (2006).

7

Id.

8

See M.T., Docket No. 17-1934 (issued September 19, 2018).

9

See M.J., Docket No. 17-1810 (issued August 3, 2018).

10

See L.B., Docket No. 17-2023 (issued August 21, 2018).

11

See D.B., Docket No. 18-0537 (issued September 12, 2018).

4

The Board finds that the evidence does not contain inconsistencies sufficient to cast serious
doubt on appellant’s version of the occurrence of the employment incident. Appellant has
consistently described the evidence as occurring when he tried to stretch out his sore back on the
morning of September 19, 2017, the day after vigorous physical training and while being on
48-hour duty. He bent over to try to touch his toes and felt a pop and shooting pain in his back.
As noted, an employee’s statement alleging that an injury occurred at a given time and in
a given manner is of great probative value and will stand unless refuted by strong and persuasive
evidence.12 While the medical reports contain a history of appellant experiencing back pain while
performing physical training instead of after stretching the following morning, the Board finds
that, under the circumstances of this case, his allegations of sustaining back pain due to bending
to touch his toes have not been refuted by strong or persuasive evidence and there are no
inconsistencies sufficient to cast serious doubt on his version of the employment incident.13 The
employing establishment did not controvert the claim and he sought medical treatment on
September 20, 2017 the day after the alleged work incident.14
OWCP denied appellant’s claim as he had not established the occurrence of an employment
incident on September 19, 2017 and thus did not consider the medical evidence. The case will be
remanded for OWCP to evaluate the medical evidence and determine whether he sustained a
medical condition or disability due to the accepted September 19, 2017 employment incident.15
After such development as it deems necessary, it shall issue a de novo decision.16
CONCLUSION
The Board finds that the case is not in posture for decision.

12

See supra note 8.

13

See C.V., Docket No. 15-0615 (issued September 13, 2016).

14

The Board notes, however, that a medical report based on an inaccurate history of injury is of diminished
probative value. See D.W., Docket No. 18-0123 (issued October 4, 2018).
15

See supra note 11.

16
In light of the Board’s disposition of the merits of the case, the issue of whether OWCP properly denied
appellant’s request for reconsideration of the merits of his case under section 8128(a) is moot.

5

ORDER
IT IS HEREBY ORDERED THAT the March 27 and January 22, 2018 decisions of the
Office of Workers’ Compensation Programs are set aside and the case is remanded for further
proceedings consistent with this opinion of the Board.
Issued: December 21, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

